The Chancellor.
The defence of usury set up in the answer of Disse and wife, the mortgagors, is sufficiently pleaded, and is proved. Disse negotiated the' loan which the complainant’s mortgage was given to secure. His negotiation was with the complainant in person. He testifies that the latter, when he applied *219to him for the loan, asked him how much he wanted, and that he replied $1500; that, thereupon, the complainant asked him how much per cent, he would give, and Disse answered “ $100,” and on Disse’s remarking that.he had not the money then, the complainant said, “well, you borrow $1500, but we will make it $1600.” By the complainant’s direction the mortgage was made to secure the payment of $1600. It bore interest at the rate of seven per cent, per annum. The complainant, though sworn in the cause, was not examined on the subject of the alleged usury, and the statement of Disse stands wholly uncontradicted. That the loan was of the sum of §1500 only, and that the mortgage was made for $1600, in pursuance of an agreement between Disse and the complainant that $100 should be included in it for premium for the loan, there seems to be no room to doubt. The complainant, therefore, will not be entitled to either interest or costs.